Appeal by defendant from two judgments of the Supreme Court, Kings County, both rendered June 21, 1979, convicting him of attempted rape in the first degree and two counts of attempted robbery in the second degree, upon his pleas of guilty, and imposing sentence. Judgments affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw granted (see Anders v California, 386 US 738; People v Pearson, 62 AD2d 1043; People v Foster, 58 AD2d 814; cf. People v Gonzalez, 47 NY2d 606). Titone, J.P., Lazer, Mengano and Cohalan, JJ., concur.